The defendants have filed in this cause a confession of error, wherein they plead that the decision of this court in the case of Shell Petroleum Corp. v. Ross, 173 Okla. 524,49 P.2d 184, is decisive of all the questions involved in the instant appeal.
In accord with the prayer contained in the confession of error, the judgment is reversed and the cause is remanded, with directions to issue a writ of injunction as sought by the prayer contained in the petition of plaintiff below, plaintiff in error.
McNEILL, C. J., OSBORN, V. C. J., and BUSBY and GIBSON, JJ., concur.